DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See para. [0005] of the PGPub and MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder Such claim limitation(s) is/are: distance calculation module, overlapping region calculation module, region reduction module, vertex location calculation module, smaller-region calculation module, and iteration module in claims 6-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 step b, it is unclear how the minimum overlapping region is obtained. According to the specification, the minimum overlapping region has vertices A, B, C, D that are defined as follows:

    PNG
    media_image1.png
    411
    482
    media_image1.png
    Greyscale


Equation (4) seems to assign, as x- and y-coordinates of A, zxj and dj  for the j that gives the minimum sum zxj + dj. where  zxj is the x-coordinate of the jth known node and dj is the distance measured to said node (para. [0056]). Equation (4) defines vertexes B, C, and D similarly. Such x- and y-coordinates of A, B, C, and D appear to be too large in magnitude to produce a minimum overlapping region as shown in Fig. 1. Examiner acknowledges that Fig. 1 appears to be Prior Art, but no other Figure has been provided to illustrate a minimum overlapping region. Examiner has tried to produce a working example of a minimum overlapping region using equation (4), without success. Examiner’s interpretation of (4) may not be correct; any explanation would be appreciated.

square region”. The minimum overlapping region appears to be rectangular (see Fig. 1), and it is unclear how a rectangular region can be reduced to a square region. According to para. [0063] of the PGPub, a “reduction proportion coefficient” of 0.5 is used to produce said square, but there is no explanation as to how exactly this is done. Para. [0063] further provides coordinates of the four vertices of the square in terms of vmin and vmax, but no explanation is given as to what vmin and vmax comprise. 

    PNG
    media_image2.png
    109
    432
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    77
    419
    media_image3.png
    Greyscale


Regarding claim 1 step d, it is unclear how to calculate an optimal vertex location of the new square region through iteration. The specification provides equation (5):

    PNG
    media_image4.png
    169
    427
    media_image4.png
    Greyscale

α and re comprise; no explanation is given. The index “e” is described as a number of iterations, but it has also been used as a summation index, which is unclear. There is no indication as to how the x- and y-coordinates of the vertex v are determined; the vertex location is indicated only as ve+1. The element vα may have been intended to represent x- and y-coordinates of the vertex, but there is no clear indication that this is the case.

Regarding claim 1 step e, it is unclear how to form a new smaller region around the optimal vertex location. There is no clear description of how to do this in the specification. Para. [0065] merely recites “Form a new smaller region around the optimal vertex location... where the smaller region has a same size as the square region in step 120”. It is unclear how the region can be both “smaller” and “a same size”.

Claims 6 and 11 recite the same limitations as claim 1 and are rejected as indefinite for the same reasons. Claims 3-5 and 8-10 recite further details of steps b-e that have already been discussed with respect to claim 1 above and are rejected as indefinite for the same reasons.

Regarding claims 6-10, the recited “modules” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The remaining claims are dependent.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claims 1-11, for the reasons discussed above with respect to 35 U.S.C. 112(b), the claimed positioning method is not described in the specification in such a way as to enable one skilled in the art to make/use the invention. The method steps appear to be insufficiently described, in some cases with equations that do not appear to be correct. One of ordinary skill would not understand how to implement the iterative positioning method.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 – Statutory Category
	Claim 1 recites an indoor positioning method and is therefore a process. Claim 6 recites an indoor positioning system and is therefore an apparatus. Claim 11 recites an electronic device and is therefore an apparatus.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim s 1, 6, and 11 recite:
step a: calculating distances between an unknown node and at least three known nodes based on a signal propagation loss formula; 
step b: obtaining at least three square regions around the at least three known nodes by using the distances as radiuses, and obtaining a minimum overlapping region based on overlapping parts of the at least three square regions; 

step d: calculating an optimal vertex location of the new square region through iteration according to an iterative least square method; and 
step e: forming a new smaller region around the optimal vertex location by using the optimal vertex location as a new central point, and using an optimal vertex location of the smaller region as an estimated location of the unknown node

Steps a-e are described in the specification as comprising a series of mathematical operations. The last portion of the claim, “using an optimal vertex location of the smaller region as an estimated location of the unknown node”, is essentially an evaluation or judgment that can be performed in the human mind. These steps therefore fall within the mathematical concept and mental processes grouping(s) of abstract ideas enumerated in the 2019 PEG. Claim 1 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	Claim 1 does not recite any additional elements that would integrate the judicial exception into a practical application of the exception. Claim 6 recites “modules” that are described in the specification as comprising generic computer equipment, and claim 11 recites generic computer equipment comprising at least one processor and a memory. Generic computer equipment that is merely used as a tool to perform the abstract idea 
	
 	Step 2B – Inventive Concept
	As discussed in Step 2A, Prong Two above, claim 1 does not recite any additional elements, and claims 6 and 11 merely recite generic computer equipment. These elements therefore do not amount to significantly more than the abstract idea itself, i.e. they do not amount to an inventive concept. Claims 1, 6, and 11 are therefore not patent eligible.

Claims 2-5 and 7-10 merely recite further details of the mathematical operations performed in claims 1 and 6, and therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Allowable Subject Matter

Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 6, and 11, the closest prior art (Zeng 9,599,699) teaches a positioning method comprising:

obtaining at least three square regions around the at least three known nodes by using the distances as radiuses, and obtaining a minimum overlapping region based on overlapping parts of the at least three square regions (4:20-44); and
using a center of the minimum overlapping region as an estimated location of the unknown node (4:45-49).
Similarly, see WIrola (US 9,188,6610) Fig. 9A and claim 1.
LaMance (US 2009/0088180) teaches a positioning method comprising:
calculating distances between an unknown node and at least three known nodes based on a signal propagation loss formula (Fig. 3 304-308; abstract); and
calculating an optimal location through iteration (Fig. 3 310-314).

However the prior art does not appear to teach or make obvious: 
	reducing the minimum overlapping region in an equal proportion by using a geometric center of the minimum overlapping region as a center to obtain a new square region; 
calculating an optimal vertex location of the new square region through iteration according to an iterative least square method; and 
forming a new smaller region around the optimal vertex location by using the optimal vertex location as a new central point, and using an optimal vertex location of the smaller region as an estimated location of the unknown node.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.